SUBLEASE
BY AND BETWEEN
HONEYWELL TECHNOLOGY SOLUTIONS INC.,
a Delaware corporation,
SUBLESSOR
AND
CUISINE SOLUTIONS, INC.,
a Delaware corporation,
SUBLESSEE
DATED MAY 21, 2008


TABLE OF CONTENTS
    1. Provisions                                                              
                        1
    2. Premises                                                                
                        1
    3. Term                                                                    
                          1
    4. Monthly Rent, Additional Rent, and Security Deposit                      
1
        (a) Monthly Rent                                                        
                    2
        (b) Additional Rent                                                    
                    2
        (c) Security Deposit                                                    
                   3
    5. Use and Compliance With Law                                            
          3
        (a) Use                                                                
                          5
        (b) Compliance With Law                                                
              5
    6. Incorporation of Master Lease                                            
           6
    7. Brokers                                                                
                         6
    8. Care of the Premises                                                    
                  6
    9. Condition of the Premises                                                
               7
    10. Obligations of Sublessee Under Master Lease                            
  9
    11. Insurance                                                            
                         9
    12. Indemnification                                                        
                     9
    13. Sublease and Assignment by Sublessee                                    
    10
    14. Sale and Assignment by Sublessor                                        
       10
    15. Damage, Destruction or Condemnation                                    
    10
    16. Sublessee Alterations                                                
                   10
    17. Sublessor Alterations                                                
                   11
    18. Holding Over                                                            
                  11
    19. Entry by Sublessor                                                     
                 11
    20. Master Lease                                                            
                  11
    21. Limitation of Liability                                                
                   12
    22. Hazardous Substances                                                    
            12
    23. Waiver                                                                
                       12
    24. Successors and Assigns                                                
              12
    25. Captions                                                                
                     13
    26. Relationship of Parties                                                
                 13
    27. Defined Terms                                                        
                    13
    28. Notices                                                                
                       13
    29. Signage                                                                
                       14
    30. Furniture                                                            
                         14
    31. Access                                                                
                        14
    32. Counterparts/Facsimile Signature                                        
         14
    33. Condition Precedent                                                    
                14
        Exhibits
        A - Master Lease
        B – Premises
        C – Sublessee Improvements



1


SUBLEASE



This Sublease is made and entered into as of this 21st day of May, 2008 (“Date
of this
Sublease”), by and between HONEYWELL TECHNOLOGY SOLUTIONS INC., a Delaware
corporation, as successor in interest by merger to Dimensions International Inc.
(“Sublessor”),
and CUISINE SOLUTIONS, INC., a Delaware corporation (“Sublessee”), as a Sublease
under
the Lease dated March 3, 2004, as amended by First Amendment to Lease (“First
Amendment to
Lease”) dated October 25, 2005 (collectively, the “Master Lease”), entered into
by Hub
Properties Trust, a Maryland real estate investment trust, as Lessor (“Master
Lessor”), and
Sublessor under this Sublease as Lessee. A copy of the Master Lease is attached
hereto as
Exhibit A and incorporated herein by reference.

WITNESSETH, that the parties hereto agree as follows:
1. Provisions. This Sublease is subject to all of the terms, covenants or
conditions
of the Master Lease and Sublessee shall assume and perform all of the
obligations of Sublessor
as Lessee in said Master Lease to the extent said terms, covenants or conditions
are applicable to
the Premises (as defined in Section 2 hereof) subleased hereunder. Sublessee
shall not commit or
permit to be committed any act or omission which shall violate any term,
covenant or condition
of the Master Lease or cause Sublessor to be in default under the Master Lease.
2. Premises. Subject to all terms, covenants or conditions hereof, Sublessor
does
hereby sublease to Sublessee and Sublessee hereby agrees to sublease from
Sublessor those
certain premises consisting of approximately 15,532 square feet of rentable
area, as shown on
Exhibit B (“Premises”), comprising a portion of the fourth (4th) floor in that
certain building
located at 2800 Eisenhower Avenue, Alexandria, Virginia (“Building”). Sublessee
will also have
the right to thirty-one (31) non-reserved parking spaces available to Sublessor
under Section
5.5(a)(ii) the Master Lease (as amended by the First Amendment to Lease) on a
first come – first
served basis.
3. Term. The term (“Term”) of this Sublease shall commence effective as of 12:01
a.m. on the date (“Commencement Date” or “CD”) which is the later of (i)
Sublessee’s receipt of
a fully executed Sublease with Master Lessor’s Consent (as hereinafter defined),
or (ii) the date
Sublessor has Substantially Completed the Sublessee Improvements, each as
defined below, and
shall expire on June 30, 2014 (“Expiration Date”), unless sooner terminated
pursuant to any
provision hereof.
4. Monthly Rent, Additional Rent, and Security Deposit.


2


(a) Monthly Rent. Sublessee shall, commencing on the Commencement
Date, pay to Sublessor, in lawful money of the United States, for each calendar
month of the
Term, net monthly rent (“Monthly Rent”) in accordance with the following
schedule:

PERIOD                                 ANNUAL RENT             MONTHLY RENT
CD - 6/30/09                             $341,704.00                    
$28,475.33
7/1/09 – 6/30/10                         $351,955.12                   
$29,329.59
7/1/10 – 6/30/11                         $362,516.88                   
$30,209.74
7/1/11 – 6/30/12                         $373,389.28                   
$31,115.77
7/1/12 – 6/30/13                         $384,572.32                   
$32,047.69
7/1/13 – 6/30/14                         $396,066.00                   
$33,005.50

Monthly Rent shall be payable in advance on or before the first day of each
calendar month of the
Term of this Sublease, without deduction, offset, prior notice or demand, in
lawful money of the
United States. Monthly Rent for any period during the Term hereof which is for
less than one
month shall be prorated. The Monthly Rent for the first month (or fractional
month) of the Term
hereof, shall be due and payable upon execution of this Sublease. Monthly Rent
shall be paid to
Sublessor at Honeywell Technology Solutions Inc., c/o JP Morgan Chase Bank,
23230 Network
Place, Chicago, IL 60673-1232, or at such place as Sublessor may from time to
time designate in
writing.

Sublessee acknowledges that late payment by Sublessee to Sublessor of Monthly
Rent and/or Additional Rent (as hereinafter defined) due Sublessor will cause
Sublessor to incur
costs not contemplated by this Sublease, the exact amount of such costs being
extremely difficult
and impracticable to fix. Such costs include, without limitation, processing and
accounting
charges, and late charges that may be imposed on Sublessor by the terms of any
encumbrance and
note secured by any encumbrance covering the Premises. Therefore, if any
installment of
Monthly Rent and/or Additional Rent due from Sublessee is not received by
Sublessor within
five (5) days following the date it is due and payable, Sublessee shall pay to
Sublessor an
additional amount of ten percent (10%) of the overdue amount as a late charge,
provided
Sublessor has given Sublessee five (5) days written notice of said delinquency.
The parties agree
that this late charge represents a fair and reasonable estimate of the costs
that Sublessor will incur
by reason of late payment by Sublessee. Acceptance of any late charge shall not
constitute a
waiver of Sublessee’s default with respect to the overdue amount, nor prevent
Sublessor from
exercising any of the other rights and remedies available to Sublessor.

(b) Additional Rent. Sublessee shall tender to Sublessor, Sublessor’s pro
rata share (Thirty-Four and 13/100th’s percent (34.13%)) of all amounts of Taxes
and Operating
Costs which Sublessor is required to pay to Master Lessor pursuant to the terms,
covenants and
conditions set forth in Article 4 of the Master Lease; provided, however, that
for purposes of
calculating such amounts, the (i) Base Taxes shall mean the Taxes for the 2008
calendar year,
and (ii) Base Operating Costs shall mean the Operating Costs for the 2008
calendar year. Such
amounts shall be tendered to Sublessor within thirty (30) days of receipt of
invoice, along with


3


reasonable back-up documentation. All amounts which Sublessee is required to pay
or discharge
pursuant to this Sublease (in addition to Monthly Rent), together with any
interest or penalty
which may be added for late payment thereof, shall constitute additional rent
hereunder
(“Additional Rent”). In the event of any failure by Sublessee to pay or
discharge any such
amount, Sublessor shall have all rights, powers and remedies provided for herein
or by law or
otherwise in the case of nonpayment of Monthly Rent. Any payments due from
Sublessee to
Sublessor pursuant to the terms, covenants and conditions of the Master Lease
shall,
notwithstanding the terms, covenants and conditions of the Master Lease, be paid
to Sublessor at
Honeywell Technology Solutions Inc., c/o JP Morgan Chase Bank, 23230 Network
Place,
Chicago, IL 60673-1232, or at such place as Sublessor may from time to time
designate in
writing, within ten (10) days of receipt of invoice by Sublessee from Sublessor.
If Sublessor
exercises its audit rights under section 4.2.3 of the Master Lease and
Sublessor’s share of
Operating Costs are adjusted, Sublessee shall receive the prorata benefit and/or
detriment of any
such adjustment in the form of a credit or debit, as the case may be, against
the Monthly Rent
next due.

(c) Security Deposit. To secure the full and faithful performance by Sublessee
of all the terms, provisions, conditions, covenants and obligations (including,
without limitation,
the payment of Monthly Rent and Additional Rent) on Sublessee’s part to be
performed
hereunder, Sublessee, simultaneously with the execution of this Sublease, shall
deliver to
Sublessor an unconditional, clean, irrevocable letter of credit, payable on
sight, in the amount of
Twenty Eight Thousand Four Hundred Seventy Five and 34/100 Dollars ($28,475.34),
and
otherwise satisfying the criteria of this Article (each letter of credit that
Sublessee is required to
deliver pursuant to this Article 4(c), a “Letter of Credit”).

Each Letter of Credit shall (1) be a clean, unconditional and irrevocable letter
of credit,
for the benefit of Sublessor, (2) be issued by a bank that is acceptable to
Sublessor), (3) expire
not less than one year from the date of issuance thereof, (4) by its express
terms, be drawable
upon at a bank branch in Alexandria or such other location requested by
Sublessor, by
presentation only of a sight draft, (5) provide for the automatic extension of
such Letter of Credit
for additional periods of one year from the initial and each future expiration
date thereof (the last
such extension to provide for the continuance of such Letter of Credit for at
least ninety days
beyond the Expiration Date), unless the bank issuing same gives Sublessor
written notice by
certified mail, return receipt requested, of its intention not to renew such
Letter of Credit not less
than 45 days prior to the initial or any future expiration date of such Letter
of Credit, (6) be
transferable by Sublessor to any transferee of Sublessor’s interest in this
Sublease, without cost
to Sublessor, and (7) otherwise be reasonably acceptable in form and substance
to Sublessor. If
Sublessor shall transfer its interest in this Sublease, Sublessee shall, at the
request of the
transferor or transferee, replace or amend each Letter of Credit within 10 days
following such
request, so that the transferee is named as the beneficiary. Any transfer fee or
charge imposed by
the bank issuing the Letter of Credit shall be reimbursed to Sublessor (or, at
Sublessor’s option,
paid) by Sublessee within 15 days following Sublessor’s request.


4


If Sublessee defaults in any of its obligations under this Sublease (including
its obligation
to pay Monthly Rent or Additional Rent), then Sublessor may (i) draw down on any
Letter of
Credit and/or (ii) use, apply or retain the whole or any part of such draw for
the payment of any
Monthly Rent or Additional Rent or any other sum as to which Sublessee is in
default under this
Sublease or for any sum that Sublessor expends or is required to expend by
reason of Sublessee’s
default under this Subease or for any damages incurred by Sublessor as a result
of such default
(including, but not limited to, any damages or deficiency accrued before or
after summary
proceedings or other re-entry by Sublessor). Sublessee waives any right to
enjoin (and agrees not
to seek to enjoin) a drawing on any Letter of Credit.

If (1) Sublessor transfers (or intends to transfer) its right, title and
interest under this
Sublease to a third party, the bank issuing any Letter of Credit fails to
consent to the transfer of
such Letter of Credit to such third party and Sublessee fails to deliver to the
transferee a new
Letter of Credit (satisfying all of the requirements of this Article 4(c)), and
such failure continues
for ten business days after Sublessor gives Sublessee notice thereof, or (2)
notice is given by the
bank issuing any Letter of Credit that it does not intend to renew the same and
a replacement
Letter of Credit (satisfying all of the criteria in this Article 4(c) and in the
same amount as the
Letter of Credit being replaced) is not delivered to Sublessor within ten days
after such notice is
given, or (3) at any time any Letter of Credit is otherwise scheduled to expire
in less than 30 days
(and a replacement thereof, satisfying all of the criteria in this Article 4(c),
has not been delivered
to Sublessor at such time), then, in any such event, Sublessor may draw on the
applicable Letter
of Credit and hold the proceeds thereof as security for the full and faithful
performance by
Sublessee of all of its covenants, conditions and agreements in this lease
(including the payment
of rent), and apply such proceeds in the manner described in the immediately
preceding
subparagraph of this Article 4(c). If (x) Sublessor draws on a Letter of Credit
pursuant to the
immediately preceding sentence, and (y) Sublessee, subsequent to such draw,
furnishes to
Sublessor a Letter of Credit (satisfying all of the requirements of this Article
4(c)) in the amount
of such draw, then Sublessor shall return to Sublessee the proceeds of such draw
(to the extent
not theretofore applied, or then entitled to be applied, by Sublessor).

If at any time (i) Sublessor uses, applies or retains the whole or any part of
the proceeds
of any Letter of Credit furnished to Sublessor pursuant to this Article 4(c), or
(ii) any Letter of
Credit furnished to Sublessor pursuant to this Article 4(c) expires, then, in
either such event,
Sublessee shall immediately deposit with Sublessor one or more further Letters
of Credit
(meeting all of the requirements of this Article 4(c)) equal to the amount so
used, applied or
retained as aforesaid (and/or in the amount of the Letter of Credit that so
expired, as the case may
be), so that at all times during the Term hereof Sublessor shall have in its
possession one or more
Letters of Credit (meeting all of the requirements of this Article 4(c)) that in
the aggregate are
equal to Twenty Eight Thousand Four Hundred Seventy Five and 34/100 Dollars
($28,475.34)
(and if Sublessee fails to make any such deposit, then Sublessor shall have the
same rights and
remedies against Sublessee as for the nonpayment of Monthly Rent).

If a transfer of Sublessor’s interests hereunder occurs, then Sublessor may
transfer each


5


Letter of Credit to the transferee, and Sublessor shall thereupon be released by
Sublessee from all
liability for the return of such Letter of Credit and Cash Security Deposit.

Sublessee shall not assign or encumber or attempt to assign or encumber any
Letter of
Credit (or any proceeds thereof) , and Sublessor shall not be bound by any such
assignment,
encumbrance or attempted assignment or encumbrance. Sublessor may pledge and/or
deposit
any Letter of Credit to or with a mortgagee or underlying lessor.

If Sublessee shall fully and faithfully comply with all of the terms,
provisions, covenants
and conditions of this Sublease, then each unapplied Letter of Credit furnished
to Sublessor
pursuant to the above provisions of this Article 4(c) (and any unapplied
proceeds from the draw
of any such Letter of Credit) shall be returned to Sublessee within 30 days
after the Sublessee
vacates the Premises (after first deducting any sums owing to Sublessor) in the
condition and in
accordance with the provisions of this Sublease.


5.Use and Compliance With Law.

(a) Use. Sublessee shall use the Premises only for general office purposes,
which to the extent permitted in the Master Lease or as otherwise approved in
writing by Master
Lessor may include a presentation room for Sublessee’s products, and for no
other purpose
without the prior written consent of Sublessor and Master Landlord. Sublessee
shall not (i)
permit any waste upon or do any damage to the Premises, (ii) use or permit the
use of the
Premises for any unlawful purpose, or (iii) permit any rubbish, refuse or
garbage to accumulate
or create a fire hazard in, on or about the Premises. If, as a result of
Sublessee’s use and
occupancy of the Premises, Sublessor’s costs and expenses associated with the
Premises or
Master Lease are increased in any manner whatsoever, Sublessee shall be
responsible for one
hundred percent (100%) of such additional cost to Sublessor. In such event,
Sublessor shall
deliver to Sublessee a statement identifying Sublessee’s activity which resulted
in such increased
cost and Sublessee shall reimburse Sublessor for such increased cost within ten
(10) days of
receipt of such statement.

(b) Compliance With Law. Sublessee, at Sublessee’s sole cost and expense,
shall comply with any covenants or restrictions of record, or any applicable
building codes, laws,
ordinances, orders, rules and regulations whether state, federal, municipal or
promulgated by
other agencies or bodies having jurisdiction over the Premises or the Building
of which the
Premises are a part including, without limitation, the Americans With
Disabilities Act (“ADA”)
and obtaining any and all licenses, permits, certificates of occupancy or
similar such
requirements necessary or applicable to Sublessee or Sublessee’s use or
occupancy of the
Premises (collectively, “Legal Requirements”). To the actual knowledge, without
inquiry, of
Sublessor’s employee, David S. Derr, Sublessor has not received any written
notices that the
Building currently violates any Legal Requirements.


6


6. Incorporation of Master Lease. The provisions of the Master Lease are (except
as otherwise herein specifically provided) hereby incorporated in this Sublease
with the same
effect as if entirely rewritten herein, and shall fix the rights and obligations
of the parties hereto
with respect to the Premises with the same effect as if Sublessor and Sublessee
were,
respectively, the landlord and tenant named in the Master Lease, including
without limitation,
Section 6.2.1(e) of the Master Lease. Sublessee hereby covenants to perform the
covenants and
undertakings of Sublessor as tenant under the Master Lease during the Term of
this Sublease, and
agrees not to do or permit to be done any act which shall result in a violation
of any of the terms,
covenants and conditions of the Master Lease. Except as otherwise specifically
provided herein,
Sublessee is to have the benefit of the covenants and undertakings of the Master
Lessor as
landlord in the Master Lease to the extent the same are applicable to the
Premises during the
Term of this Sublease. It is expressly understood and agreed, however, that
Sublessor is not in
the position to render any of the services or to perform any of the obligations
required of
Sublessor by the terms of this Sublease, and that performance by Sublessor of
its obligations
hereunder are conditioned upon due performance by the Master Lessor of its
corresponding
obligations under the Master Lease. It is further understood and agreed,
therefore, that
notwithstanding anything to the contrary contained in this Sublease, Sublessor
shall not be in
default under this Sublease for failure to render such services or perform such
obligations
required of Sublessor by the terms of this Sublease which are the responsibility
of Master Lessor
as landlord under the Master Lease, but Sublessor agrees to take all reasonable
measures to cause
Master Lessor to perform said obligations, taking into consideration (but not
being bound to
follow) reasonable measures suggested by Sublessee. The term “reasonable
measures” shall not
include legal action against the Master Lessor for Master Lessor’s failure to so
perform unless
Sublessee agrees to pay all costs and expenses in connection therewith.

Notwithstanding the foregoing, the following provisions of the Master Lease are
not
incorporated in this Sublease: (i) Sections 2.3, 2.4, 2.5, Article 3, Section
5.5(a), 9.3, 10.5, 10.7
and 10.9 of the original Master Lease, and (ii) Section 4, 5, 6, 7 and 9 of the
First Amendment to
Lease.

7. Brokers. Each party represents that it has not had dealings with any real
estate
broker, finder or other person with respect to this Sublease in any manner,
except Cushman and
Wakefield and Cambridge Property Group (collectively, the “Brokers”). Each party
shall hold
the other party harmless, and each party shall jointly and severally hold Master
Lessor harmless,
from all damages resulting from any claims that may be asserted against the
other party by any
broker, finder or other person with whom the indemnifying party has or
purportedly has dealt.
Sublessor shall be responsible for payment of any brokerage commission to the
Brokers.
8. Care of the Premises. Sublessee agrees that Sublessee will take good care of
the
Premises, and will commit no waste, and will not do, suffer or permit to be done
any injury to the
same. If any maintenance or repairs in, on or about the Premises are caused by
the act, neglect,
fault or omission of Sublessee, its agents or employees, Sublessee shall pay to
Sublessor the cost
of such maintenance and repairs. Further, any damage to the Premises or Building
done by


7


Sublessee or Sublessee’s agents (i) in taking in or removing Sublessee’s
personal property from
the Premises, or (ii) in bringing in building materials or removing construction
debris during
construction of alterations and/or other improvements, shall be repaired by
Sublessee, at
Sublessee’s sole cost and expense.

9. Condition of the Premises.
(a) Sublessee Improvements. Sublessor, using a general contractor (the
(“General Contractor”) proposed by Sublessee and approved by Sublessor (which
approval shall
not be unreasonably withheld, conditioned or delayed), shall, at Sublessee's
sole cost and expense
(except as provided in the next paragraph), complete and construct the Sublessee
improvements
in accordance with the plans and specifications attached hereto and made a part
hereof as Exhibit
C (the "Sublessee Improvements"). Sublessor shall obtain all applicable
licenses, permits and
approvals to complete such construction. The cost of construction of the
Sublessee
Improvements shall be the actual cost to Sublessor of performing the Sublessee
Improvements,
including without limitation, all architectural and engineering fees and
expenses and all
contractor chages for the cost of the work and materials, profits, general
conditions and overhead
and supervision and all filing fees and other permitting costs (collectively,
the "Work Costs").
Without limiting the foregoing, Sublessee shall be responsible for the
reasonable costs incurred
by Master Lessor and Sublessor to review (or hire outside consultants to review)
Sublessee’s
plans and specifications for Sublessee Improvements. Sublessor’s (but not Master
Lessor’s) cost
of review shall be capped at $1,000.00.

Sublessor shall be responsible for the first Two Hundred Seventy-One Thousand
Eight
Hundred Ten and no/100th’s Dollars ($271,810.00) ($17.50 per square foot of the
Premises based
upon 15,532 square feet) of the Work Costs, but only to the extent (i) Sublessor
receives the
Landlord’s Fourth Floor Contribution from Master Lessor in accordance with
Section 7 of the
First Amendment to Lease, and (ii) no more than $77,660.00 of Sublessor’s
Contribution (as
defined below) shall be applied to independent third party “soft” costs
associated with the
Sublessee Improvements, including without limitation, consulting fees, costs of
cabling, set up of
computers, modems, telephones, other office equipment and any applicable moving
costs (the
“Sublessor’s Contribution”). Sublessee shall from time to time, within ten (10)
days of receipt of
an invoice from Sublessor, pay to Sublessor (or to the General Contractor or
such other party as
may be directed by Sublessor) for Work Costs incurred by Sublessor for the
Sublessee
Improvements, less any amounts receivable by Sublessor from Master Lessor as
Landlord’s
Fourth Floor Contribution.

Sublessor shall enter into a construction contract with the General Contractor
to perform
the Sublessee Improvements (the “Construction Contract”), but only in the event
that the
Construction Contract provides that (i) Sublessor shall only be liable under the
Construction
Contract to pay an amount not to exceed $271,810.00 and (ii) Sublessee shall be
liable for all
amounts owed under the Construction Contract in excess of $271,810.00 (the
“Excess
Amounts”), and the General Contractor shall look solely to Sublessee for the
payment of such


8


Excess Amounts. Sublessee shall cause Sublessee’s architect to cooperate with
Sublessor with
respect to the Construction Contract, and Sublessee’s architect shall be
responsible for approving
the General Contractor’s Applications For Payment. Sublessee agrees to indemnify
Sublessor
and its partners, officers, directors, employees, lenders, successors and
assigns against, and to
hold Sublessor and its partners, officers, directors, employees, lenders,
successors and assigns
harmless from, any and all claims, obligations, liabilities, demands, damages,
judgments, costs or
expenses of any kind or nature, including court costs and reasonable attorneys'
fees, arising out
of, resulting from and/or relating to, any failure of the Sublessee to pay the
Excess Amounts to
the General Contractor or perform any obligation related thereto.

The Sublessee Improvements shall be deemed “Substantially Completed” or
“Substantially Complete” or in “Substantial Completion” on the date of issuance
of a Certificate
of Occupancy or other equivalent approval by the City of Alexandria, Virginia of
the Sublessee
Improvements required to be constructed by Sublessor pursuant to this Lease.
Sublessor shall
give Sublessee thirty (30) days prior written notice of the anticipated date the
Premises will be
ready for occupancy. Within five (5) days following the Commencement Date,
Sublessee may
provide Sublessor with a punch list which sets forth any corrective work to be
performed by
Sublessor with respect to the Sublessee Improvements which Sublessor, upon
receipt, shall
diligently pursue to correct.

The occurrence of any one or more of the following shall constitute a “Sublessee
Delay:”
(1) any delay by Sublessee’s architect or anyone performing services on behalf
of Sublessee that
causes a delay in the construction schedule or in the anticipated date of
Substantial Completion;
(2) Sublessee’s changes in final plans after approval that causes a delay in the
construction
schedule or in the anticipated date of Substantial Completion; or (3) any breach
of this Sublease
by Sublessee that causes a delay, including failure to timely make payments with
respect to the
Construction Contract required above in this Article 9(a). Sublessee shall also
bear all
reasonable out-of-pocket costs and expenses, if any, incurred by Sublessor
resulting from
Sublessee Delays. All such costs shall be paid by Sublessee within 20 days of
delivery of an
invoice therefore from Sublessor. Sublessee’s failure to deliver such amount
within five (5) days
after Sublessee's receipt of a notice of delinquency shall constitute a default
under this Sublease.
In the event of the occurrence of one or more instances of Sublessee Delay, then
(i) Sublessor
may cease performance of the Sublessee Improvements until such default is cured,
and (ii) the
date of Substantial Completion shall be accelerated by the aggregate number of
days occasioned
by such instances of Sublessee Delay.

Sublessee, at Sublessee’s sole cost and expense, upon expiration or other
termination of
the Sublease shall (i) if required by Master Lessor remove the Sublessee
Improvements and
repair any damage caused to the Premises by said removal, and (ii) otherwise
return the Premises
to the condition required by the Master Lease.

(b) AS IS. Subject to Sublessor’s completion of Sublesse’s Improvements,
Sublessee shall accept the Premises in an “AS IS WITH ALL FAULTS” condition.
Sublessee


9


hereby acknowledges that the Premises are in good condition and satisfactory in
all respects for
Sublessee’s occupancy. Sublessee further acknowledges and agrees (a) that
Sublessor makes no
representation or warranty whatsoever as to the condition of the Premises
including, without
limitation, whether or not the Premises is in compliance with Legal
Requirements, and (b) that
Sublessor shall not be required to comply with the provisions of the ADA as such
arises from or
extends to the use or occupancy of the Premises, or any portion thereof, by
Sublessee. All costs,
expenses and disbursements of every kind and nature resulting from, relating to,
or arising out of
ADA compliance as a result of Sublessee’s use and occupancy of the Premises
shall be at
Sublessee’s sole cost and expense, but subject to the Sublessor’s Contribution.
Sublessor shall
deliver the Premises to Sublessee vacant, free of all occupants and in broom
clean condition.
10. Obligations of Sublessee Under Master Lease. It is hereby understood and
agreed that Sublessee’s right to use, possess and enjoy the Premises are subject
to the terms,
covenants or conditions of the Master Lease and the rights and remedies of
Master Lessor
thereunder.

11. Insurance. Sublessee agrees, during the Term hereof, to carry and maintain
insurance required to be carried by Sublessor as tenant under the Master Lease
naming both
Sublessor and Master Lessor as additional insureds. Notwithstanding liability
limits, said limits
shall not diminish or otherwise impact or affect Sublessee’s obligations
hereunder. If annual
premiums paid by Master Lessor or Sublessor for fire and extended coverage
insurance at the
Building shall exceed standard rates because of Sublessee’s operations, the
contents of the
Premises, or improvements or alterations made by Sublessee (or by Sublessor on
Sublesse’s
behalf) with respect to the Premises result in extra-hazardous exposure,
Sublessee shall promptly
pay the excess amount of the premium upon demand of Sublessor. Sublessee shall
deposit
certificate(s) evidencing said insurance with Sublessor on or before the
Commencement Date.
Sublessor and Sublessee each hereby release the other from any and all liability
or responsibility
for any loss, injury or damage to the Property, or its contents caused by fire
or any other casualty
during the Term of this Sublease, even if such fire or casualty may have been
caused by the
negligence (but not the willful misconduct) of the other party or one for whom
such party may be
responsible. Each party will use reasonable efforts to obtain policies of
insurance which provide
that this release will not adversely affect the rights of the insureds under the
policies. The
releases in this Section 11 will be effective whether or not the loss was
actually covered by
insurance.

12. Indemnification. Sublessee agrees to indemnify Sublessor and Master Lessor,
their partners, officers, directors, employees, lenders, successors and assigns
against, and to hold
Sublessor and Master Lessor, their partners, officers, directors, employees,
lenders, successors
and assigns harmless from, any and all claims, obligations, liabilities,
demands, damages,
judgments, costs or expenses of any kind or nature, including court costs and
reasonable
attorneys' fees, arising out of, resulting from and/or relating to (a) the use
or occupancy of the
Premises by Sublessee, its agents, employees, invitees or contractors, (b) any
failure by Sublessee
to perform, keep and obey the terms, covenants or conditions of the Master
Lease, (c) any failure


10


by Sublessee to perform, keep and obey the terms, covenants or conditions of
this Sublease, and
(d) any act, omission, accident, incident or occurrence on, in or about the
Premises during the
Term hereof resulting from the use or occupancy of the Premises by Sublessee,
its agents,
employees, invitees or contractors; except to the extent caused by the
negligence or intentional
misconduct of Sublessor, its agents, employees, invitees or contractors.
Sublessor agrees to indemnify Sublessee, its partners, officers, directors,
employees,
lenders, successors and assigns against, and to hold Sublessee and its partners,
officers, directors,
employees, lenders, successors and assigns harmless from, any and all claims,
obligations,
liabilities, demands, damages, judgments, costs or expenses of any kind or
nature, including
court costs and reasonable attorneys' fees, arising out of, resulting from
and/or relating to (a) any
failure by Sublessor to perform, keep and obey the terms, covenants or
conditions of the Master
Lease, (b) any failure by Sublessor to perform, keep and obey the terms,
covenants or conditions
of this Sublease, and (c) any act, omission, accident, incident or occurrence
on, in or about the
Premises during the Term hereof resulting from the negligence or intentional
misconduct by
Sublessor, its agents, employees, invitees or contractors; except to the extent
caused by the
negligence or intentional misconduct of Sublessee, its agents, employees,
invitees or contractors.
Sublessor’s and Sublessee’s obligations hereunder shall survive the termination
of this
Sublease.

13. Sublease and Assignment by Sublessee. It is mutually agreed that Sublessee
may not assign this Sublease or sublease any portion of the Premises without the
prior written
consent of Sublessor (which may be withheld in its sole discretion) and Master
Lessor, but in any
event subject to the terms and conditions set forth in the Master Lease.

14. Sale and Assignment by Sublessor. Sublessor may sell, assign, convey or
otherwise transfer its interest in the Premises and this Sublease at any time,
without notice to or
the consent of Sublessee, and that upon the occurrence of any such sale,
assignment, conveyance
or other transfer, Sublessor shall have no further obligation or liability
whatsoever hereunder for
any act or occurrence subsequent to the date of any such assignment, except to
transfer the
security deposit held by Sublessor to Sublessor’s successor or assign hereunder.

15. Damage, Destruction or Condemnation. In the event of damage or destruction
of the Premises or the taking of all or any part thereof under the power of
eminent domain, this
Sublease shall terminate if, but only if, the Master Lease is terminated as a
result thereof, and the
Monthly Rent payable hereunder shall abate only as long as and in the same
proportion as the
rent due from Sublessor with respect to the Premises to Master Lessor abates as
a result thereof.

16. Sublessee Alterations. Sublessee shall make no alterations, additions or
improvements in, on or about the Premises, without the prior written consent of
both Sublessor
and Master Lessor and in accordance with the terms, covenants or conditions of
the Master
Lease. Prior to commencing any such alterations, additions or improvements,
Sublessee shall


11


provide such assurances to Sublessor including, without limitation, waivers of
lien, surety
company performance and payment bonds, and personal guarantees of persons of
substance, as
Sublessor shall reasonably require to assure payment of the costs thereof and to
protect Sublessor
against any loss from mechanics’, laborers’, materialmen’s or other liens.
Subject to the terms of
the Master Lease, Sublessor shall advise Sublessee at the time of granting its
approval to any
Sublessee alterations if Sublessor shall require Sublessee to remove such
alterations upon
expiration or termination of the Sublease.

17. Sublessor Alterations. Sublessor reserves the right to make alterations to
the
Premises as and if required by the terms, covenants or conditions of the Master
Lease or by any
governmental authority in connection with the use and occupancy of the Premises
by Sublessor
and any subtenants of Sublessor.

18. Holding Over. If Sublessee holds over after the expiration or earlier
termination
of the Term of this Sublease without the express written consent of Sublessor,
Sublessee shall
become a tenant at sufferance only, at a rental rate equal to 150% of the rental
rate in effect upon
the date of such expiration and otherwise upon the terms, covenants or
conditions herein
specified, so far as applicable. Acceptance by Sublessor of Monthly Rent after
such expiration or
earlier termination shall not constitute a consent to holdover hereunder or
result in a renewal.
The foregoing provisions of this Section are in addition to, and shall not limit
Sublessor’s right of
reentry or any other rights of Sublessor hereunder or as otherwise provided by
law. In the event
of any unauthorized holding over, Sublessee shall pay and reimburse Sublessor
for, and
indemnify Sublessor against, any loss, cost, damage, liability, claim or expense
(including
reasonable attorneys' fees) incurred or arising as a result of Sublessee’s
holding over including,
without limitation, (a) any and all rental and other obligations and liabilities
incurred by
Sublessor under the Master Lease as a consequence of Sublessee’s holding over,
whether or not
such rent and other obligations of Sublessor under the Master Lease continue
beyond the period
of Sublessee’s holding over, and (b) any losses due to the interruption of
Sublessor’s and/or
Master Lessor’s conduct of business at the Premises

19. Entry by Sublessor. Sublessee shall permit Sublessor, Master Lessor, and
their
respective agents, representatives and designees to enter into and upon any part
of the Premises at
all reasonable hours on, as to Sublessor, reasonable notice (except in an
emergency), and as to
Master Lessor, upon such notice, if any, as may be required under the Master
Lease, to inspect or
view the same, clean or make repairs, alterations or additions thereto, as
Sublessor or Master
Lessor may deem necessary or desirable, and Sublessee shall not be entitled to
abatement or
reduction of Monthly Rent by reason thereof.

20. Master Lease. It is understood and agreed by and between the parties hereto
that
the existence of this Sublease is dependent and conditioned upon the continued
existence of the
Master Lease, and in the event of the expiration, cancellation or termination of
the Master Lease
for any reason whatsoever, this Sublease coincidentally and automatically shall
terminate without
any liability of Sublessor to Sublessee. Sublessor shall reasonable efforts (as
no cost to


12


Sublessor) to obtain for Tenant a subordination, non-disturbance and attornment
agreement from
the Master Lessor, provided, however, that if, despite such reasonable efforts,
Sublessor is unable
to obtain such agreement, such failure shall not constitute a default by
Sublessor under this
Sublease.

21. Limitation of Liability. Sublessor shall not be liable for the failure by
Master
Lessor to keep and perform, according to the terms of the Master Lease, Master
Lessor’s duties,
covenants, agreements, obligations, restrictions, provisions or conditions, nor
for any delay or
interruption in Master Lessor’s keeping or performance of the same. Sublessor
shall not be liable
for, and there shall be no abatement of Monthly Rent, by reason of, Sublessor’s
failure to furnish,
or for delay or suspension in furnishing, any services to be provided by
Sublessor and/or Master
Lessor hereunder so long as Sublessor abides by the rules and covenants set
forth as Lessee under
the Master Lease which have not been assumed by Sublessee hereunder; provided,
that if at any
time Sublessor receives a rent abatement under the third paragraph of Section
5.2 of the Master
Lease as to the Premises, Sublessee shall receive a prorata benefit of any such
rent abatement in
the form of a credit against the Monthly Rent next due. Notwithstanding the
forgoing, under no
circumstances shall Sublessor be liable to Sublessee for any incidental,
indirect, special or
consequential damages resulting from either Sublessor’s performance or failure
to perform
pursuant to this Sublease or Master Lessor’s performance or failure to perform
pursuant to the
Master Lease, whether due to breach of contract, breach of warranty, negligence
or otherwise. In
no event shall Sublessee be entitled to damages in the event of a breach of this
Sublease by
Sublessor in excess of the then outstanding balance of Monthly Rent due and
payable during the
then existing Term of this Sublease.

22. Hazardous Substances. Sublessee shall not install, use, generate, store,
transport
or dispose of in, on, from or about the Premises any hazardous substances, toxic
chemicals,
pollutants or other materials regulated pursuant to the Comprehensive
Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. Sec. 9601-9657, as amended,
the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Sec. 6901 et seq., or any
similar state law or
local ordinance, including, without limitation, any materials containing
asbestos, polychlorinated
biphenyls, petroleum, crude oil or natural gas (collectively "Hazardous
Substances") without
Sublessor's and Master Lessor’s prior written approval. Sublessee further agrees
to indemnify
and hold Sublessor and Master Lessor harmless from and against any claim,
damage, fine or
other expense (including court costs, attorneys' fees and other costs of
defenses) arising out of
Sublessee's installation, use, generation, storage, transportation or disposal
of any Hazardous
Substances in, on, from or about the Premises.

23. Waiver. A waiver by Sublessor of any default, breach or failure of Sublessee
under this Sublease shall not be construed as a waiver of any subsequent or
different default,
breach or failure.


13


24. Successors and Assigns. All of the terms, covenants, or conditions of this
Sublease shall be binding upon and inure to the benefit of the parties hereto
and their respective
successors and permitted assigns.

25. Captions. The captions used on the Sections of this Sublease are for
convenience
only, are not a part of this Sublease, and are not to be considered in the
interpretation hereof.

26. Relationship of Parties. This Sublease does not and shall not create the
relationship of principal and agent, or of partnership, or of joint venture, or
of any other
association between Sublessor and Sublessee, the sole relationship between the
parties hereto
being strictly that of Sublessor and Sublessee.

27. Defined Terms. All terms used herein and defined in the Master Lease shall
have
the definitions assigned to such terms in the Master Lease, except as otherwise
provided herein.

28. Notices. Whenever in this Sublease it shall be required or permitted that
notice or
demand be given or served by either party to this Sublease, such notice or
demand shall be given
or served in writing and sent to Sublessor and Sublessee at the addresses set
forth below:
Sublessor:             Honeywell Technology Solutions Inc.
                            c/o Honeywell International Inc.
                            Global Real Estate
                            1500 West Dundee Road
                            Arlington Heights, Illinois 60004
                            Attn: Vice President, Global Real Estate
                            Facsimile: 847-797-3901

With copy to:        Honeywell Technology Solutions Inc.
                            7000 Columbia Gateway Drive
                            Columbia, MD. 21046
                            Attn: Ed McFarland - Director Contracts &
Procurement
                            Facsimile: 410-964-7403
Sublessee:

Before the
Commencement Date:         Cuisine Solutions, Inc.
                                          85 S. Bragg Street, Suite 600
                                          Alexandria, VA 22312


14

After the
Commencement Date:         Cuisine Solutions, Inc.
                                           2800 Eisenhower Avenue, Suite 450
                                          Alexandria, Virginia 22314
                                          Attn: Felipe Hasselmann
                                          Facsimile: 703-750-1158

All such notices shall be sent by (i) certified or registered mail, return
receipt requested, and shall
be effective three (3) days after the date of mailing; (ii) Federal Express or
similar overnight
courier and shall be effective one (1) day after delivery to Federal Express or
similar overnight
courier; (iii) facsimile transmission and shall be effective on the date of
transmission; or (iv)
personal service and shall be effective on the same day as service. Any such
address may be
changed from time to time by either party serving notices as provided above.

29. Signage. Any signage requirements of Sublessee shall be subject to the
terms,
covenants and conditions of the Master Lease and shall further require the prior
written consent
of Sublessor and Master Lessor.

30. Furniture. Sublessor shall have no obligation to provide any furniture for
Sublessee’s use.

31. Access. Subject to any and all causes outside Sublessor’s reasonable
control,
Sublessor shall provide Sublessee with access to the Premises twenty (24) hours
per day, three
hundred sixty-five (365) days per year.

32. Counterparts/Facsimile Signature. This Sublease may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of
which shall constitute one and the same Sublease. Sublessor and Sublessee agree
that the
delivery of an executed copy of this Sublease by facsimile shall be legal and
binding and shall
have the same full force and effect as if an original executed copy of this
Sublease had been
delivered.

33. Condition Precedent. A condition precedent to the effectiveness of this
Sublease
is that the Master Lessor under the Master Lease shall have consented, as set
forth below, to each
of the following (“Master Lessor’s Consent”):
(i) the subletting of the Premises described herein on the terms, covenants or
conditions contained in this Sublease, including without limitation, Sublessor’s
use of the Sublessor’s Contribution (which funds Master Lessor confirms Master
Lessor shall provide to Sublessor in accordance with Section 7 of the First
Amendment to Lease) for the payment of Sublessee Improvements; and


15


(ii) the Sublessee Improvements (and Master Lessor shall state whether or not
Sublessee shall be required to remove the Sublessee Improvements upon
expiration of the Sublease); and
(iii) Sublessee’s use of the Premises to include a presentation room for
Sublessee’s
products.

If Master Lessor’s Consent is not obtained within ninety (90) days from the Date
of this
Sublease, this Sublease shall at the option of Sublessor or Sublessee upon
written notice to the
other be null and void and of no force or effect.

[NEXT PAGE IS SIGNATURE PAGE]


16


IN WITNESS WHEREOF, the respective parties hereto have executed this Sublease or
caused this Sublease to be executed by their duly authorized representatives the
day and year set
forth above.
                                                                               
                        SUBLESSOR:

HONEYWELL TECHNOLOGY
SOLUTIONS INC.
By: _/s/ John J Tus ______________
Its: __VP and Treasurer________


                                                                               
                        SUBLESSEE:

CUISINE SOLUTIONS, INC.
By: ___/s/ Felipe Hasselmann_______
Its: ____Chief Operating Officer__


17


The undersigned, Master Lessor under the Master Lease, hereby consents to:
(i) the subletting of the Premises described herein on the terms, covenants or
conditions
contained in this Sublease, including without limitation, Sublessor’s use of the
Sublessor’s Contribution (which funds Master Lessor confirms Master Lessor shall
provide to Sublessor in accordance with Section 7 of the First Amendment to
Lease)
for the payment of Sublessee Improvements; and
(ii) the Sublessee Improvements (and Sublessee shall [be] [not be] required to
remove
the Sublessee Improvements upon expiration of the Sublease) ; and [MASTER
LESSOR TO CIRCLE ONE OF BRACKETS]
(iii) Sublessee’s use of the Premises to include a presentation room for
Sublessor’s
products.

This consent shall apply only to this Sublease and shall not be deemed to be a
consent to any
other Sublease.
Dated: ___________, 2008


MASTER LESSOR:
HUB PROPERTIES TRUST
By: __________________________
Its: _______________________



Exhibit A
(Master Lease)

Exhibit B
(Premises)

Exhibit C
(Sublessee Improvements)
